Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aarestad et al (US 2008/0163875) in view of Hegde et al (US 7,909,038).
Regarding claims 1 and 9, Aarestad et al disclose an apparatus 101 configured to seat against the chin and neck of a patient to define a chamber 105 at an external location approximately at soft tissue of a patient associated with the anterior triangle of the neck and to maintain patency of the patient's upper airway by applying a force to a surface of the neck of the patient to draw the surface into the chamber 105 when a therapeutic level of negative pressure is applied within the chamber 105, comprising: a therapy appliance comprising a structural member defining the chamber 105, and a peripheral mating member 107 forming a lateral surface at the edge of the structural member, wherein the peripheral mating member 107 is configured and arranged to provide a tissue interface with an external area of the patient's throat overlying the upper respiratory passage when the therapy appliance is mated to the patient and to receive and distribute a contact pressure imparted by the structural member to the tissue when the therapeutic level of negative pressure is applied; and an air pump module 109 operably connected to the apparatus to produce a partial vacuum within the space-filled chamber, comprising an air pump 153, and a control module comprising a microcontroller 157 within module 109 operably connected to a vacuum or pressure sensor161 and to control circuitry, wherein the microcontroller 157 is configured and arranged to modulate one or both of on/off cycles and speed of the air pump 153 based on a comparison of current versus target vacuum using signals from the vacuum or pressure sensor 161. Aarestad et al do not disclose a PID (proportional, integral and differential) control loop.  
Hegde et al (US 7,909,038) disclose a Proportional Integral Derivative (PID) controller that generates a controlling voltage which is supplied to an airway implant device. See Fig. 41. The PID controller is indicated as having gains adaptively tuned based on system information. One of ordinary skill in the art would have found it obvious to modify the modulation of one or both of on/off cycles and speed of the air pump 153 based on a comparison of current versus target vacuum using signals from the vacuum or pressure sensor 161 using the speed of the air pump 153 based on a comparison of current versus target vacuum signals in combination with the PID controller to adaptively tune the gains based on real-time system information. It is desirable to use adaptive reference tracking as disclosed in Hegde et al to control the air pump 153 in Aarestad et al to account for real-time fluctuations in pump vacuum pressures which change abruptly or unexpectedly in a patient. 
Regarding claim 2, Aarestad et al disclose the structural member and peripheral mating member 107 are formed as a unitary structure, wherein the peripheral mating member 107 has a lower durometer than the structural member due to the elastomeric seal. See paragraph [0041] in Aarestad et al.
Regarding claim 3, Aarestad et al disclose the air pump module is wearably supported by the therapy appliance. See Figure 1A in Aarestad et al. 
Regarding claim 4, Aarestad et al disclose the therapy appliance comprises a strap 117 to maintain position of the therapy appliance on the patient.  
Regarding claim 5, Aarestad et al in view of Hegde et al render obvious programming the control module comprising a microcontroller 157 to provide a first pumping mode to generate an initial partial vacuum within the chamber, and a second pumping mode to maintain the partial vacuum.  
Regarding claim 6, Aarestad et al in view of Hegde et al render obvious operating the controller comprising a microcontroller 157 to operate air pump 153 discontinuously to allow a patient to eat or drink.  
Regarding claim 7, Aarestad et al in view of Hegde et al render obvious configuring one or more sensor(s) to generate one or more electronic signals indicative of one or more characteristics selected from the group consisting of body position, respiratory cycles, apnea events, snoring events, blood pressure, heart rate and blood oxygen saturation.  Aarestad et al teach providing device 101 with an auto adjust feature or a controller that maintains the vacuum level just low enough to eliminate snoring and/or an apnea event. The pneumatic vacuum pump also includes at least one acoustic sensor for sensing the acoustic signature emitted of the user coming back up the tube 111. The acoustic sensor comprises an acoustic sensor such as a microphone, or the like. In one embodiment, the acoustic sensor is in the vessel 105 itself. In alternative embodiments, the acoustic sensor is located on the device 101. See paragraph [0053] in Aarestad et al.
Regarding claim 8, Aarestad et al teach the microcontroller 157 is any controller capable of identifying and processing data and/or signals received from the motor 155 and vacuum pump 153 and/or the pressure sensor 161 to regulate the vacuum pressure or negative pressure generated. See paragraph [0066] in Aarestad et al.  One of ordinary skill in the art would have found it obvious to configure the microcontroller 157 with data transfer electronics for data import and/or export between the apparatus 101 and an external device because microcontrollers are routinely configured with such transfer electronics.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
7/14/2022